Gehl, J.
This case is companion to that of David E. Quady against the same defendants named in this action, ante, p. 348, 51 N. W. (2d) 3, was brought by David E. Quady as the surviving husband of Mollie E. Quady, and was tried with it. One verdict applicable to the two cases was submitted. The facts and the result of the trial are sufficiently stated in the statement of the companion- case. The provisions of the judgment appealed from are similar to those in the other case. Our conclusion there, and the reasons stated, require a like result here.
By the Court. — That part of the judgment awarding recovery by the plaintiff as surviving husband of Mollie E. *356Quady against the defendant Joseph Sickl is affirmed. That part of the judgment awarding recovery by the plaintiff as surviving husband of Mollie E. Quady against the defendants Raymond John Pankratz, Hub City Jobbing Company, and Employers Mutual Liability Company of Wisconsin, is reversed with directions that as to said defendants the complaint be dismissed.*

 For amendment of mandate, see companion case, ante p. 354a.